THE STATE OF TEXAS
                        MANDATE
               *********************************************
TO THE 349TH DISTRICT COURT OF ANDERSON COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 18th
day of February, 2015, the cause upon appeal to revise or reverse your judgment between

                               KENNETH CRISSUP, Appellant

                       NO. 12-15-00027-CV; Trial Court No. 349-7261

                                     By per curiam opinion.

      WILLIAM STEPHENS, TODD A. FOXWORTH, PAMELA KIRKPATRICK,
            EBONI G. BROWN, DR. GARY WRIGHT, LISA GARRETT
                     AND UNKNOWN OFFICER, Appellees

was determined; and therein our said Court made its order in these words:

         “THIS CAUSE came to be heard on the appellate record; and the same being considered,
it is the opinion of this court that this court is without jurisdiction of the appeal, and that the
appeal should be dismissed.

       It is therefore ORDERED, ADJUDGED and DECREED by this court that this appeal be,
and the same is, hereby dismissed for want of jurisdiction; and that this decision be certified to
the court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 5th day of June, 2015.

                       CATHY S. LUSK, CLERK


                       By: _______________________________
                           Chief Deputy Clerk